Citation Nr: 1627298	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  15-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for nerve damage and numbness of the ear with intermittent headaches.

2.  Service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder and depression), to include as secondary to service connected bilateral hearing loss, tinnitus, and perforation of tympanic membrane.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his December 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for nerve damage and numbness of the ear with intermittent headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal have been met with respect to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for nerve damage and numbness of the ear with intermittent headaches.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, in the December 2015 Board hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for nerve damage and numbness of the ear with intermittent headaches.

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The application to reopen the claim of service connection for nerve damage and numbness of the ear with intermittent headaches is dismissed.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, the Veteran was afforded a May 2014 VA mental disorders examination with regard to his claim of service connection for an acquired psychiatric disorder.  As a result of the examination, the examiner diagnosed the Veteran with bipolar disorder and opined that it was at least as likely as not proximately due to or the result of the Veteran's service-connected condition (i.e. hearing loss, tinnitus, or tympanic membrane perforation).  The examiner also appeared to indicate that the bipolar disorder was worsened by the service-connected symptoms.  No opinion was rendered as to direct service connection.

Later in May 2014, the same VA examiner opined that the Veteran's condition was not at least as likely as not aggravated beyond its natural progression by a service-connected condition, and the examiner remarked that the Veteran's bipolar disorder was not proximately due to any of his medical problems.  As the VA examiner's two opinions are contradictory, the Board finds a new VA examination is warranted.  The examination must be performed by a different VA examiner.

On remand, in addition to the opinions as to secondary service connection, an opinion as to direct service connection should be rendered.  The opinion should address a March (or April) 1981 service treatment record which shows treatment for a stomach ache assessed as psychosomatic, as this indicates a possible manifestation of a psychiatric disorder in service.  

Accordingly, the case is REMANDED for the following action:

1. As the Veteran reported a personal assault stressor in a May 2014 statement, the AOJ should inform him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence.

2.  The AOJ shall afford the Veteran a VA mental disorders examination by a different examiner from the one who performed the May 2014 VA examination.  The claims file must be made available to, and reviewed by, the examiner.  The examiner must indicate on the report that the electronic claims folder was reviewed.  After reviewing the record, the examiner should provide all diagnoses of an acquired psychiatric disorder indicated by the record since January 2013 and answer the following questions for each psychiatric disorder identified:

a) Is it at least as likely as not (a fifty percent probability or greater) that the identified psychiatric disorder was incurred in or is related to the Veteran's service, in particular when considering the March (or April) 1981 service treatment record showing treatment for a stomach ache assessed as psychosomatic?

b) Is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was caused by the service-connected disabilities of the ears, including hearing loss, tinnitus and perforation of the tympanic membrane?   

c) If the psychiatric disorder was not caused by the service-connected ear disorders, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disorder was aggravated (i.e., permanently worsened beyond the natural progression) by the service-connected disabilities?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disability or disabilities.

d)  The examiner should indicate whether the Veteran has PTSD as a result of a claimed in-service stressor, including claimed personal assault.  With respect to the reported personal assault stressor, the examiner should indicate whether it is at least as likely as not that the stressor occurred.  

e)  Since VA treatment records show treatment for depression and adjustment disorder, if depression and adjustment disorder are not found by the examiner, how is this finding reconciled with the VA treatment records?

f)  Noting the May 2014 VA examiner's diagnosis of bipolar disorder, if bipolar disorder is not a disorder identified by the examiner, how is this finding reconciled with the May 2014 VA examination.

Please provide a complete explanation for the opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.
 
3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


